Exhibit 10.106
ERIE INDEMNITY COMPANY
LONG-TERM INCENTIVE PLAN
Restated Effective January 1, 2009
SECTION 1.  GENERAL
          1.1      Purpose. The purposes of the Long-Term Incentive Plan (the
“Plan”) are: (a) to enhance the growth and profitability of Erie Indemnity
Company, a Pennsylvania business corporation (the “Company”), and its
subsidiaries and affiliates, including Erie Family Life Insurance Company, and
the Erie Insurance Exchange (collectively, the “Erie Insurance Group”) by
providing the incentive of long-term rewards to key employees who are capable of
having a significant impact on the performance of the Company and its
subsidiaries and affiliates; (b) to attract and retain employees of outstanding
competence and ability; and (c) to further align the interests of such employees
with those of the shareholders of the Company.
          1.2      Administration of the Plan. The Plan shall be administered by
the Executive Compensation and Development Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”) or other committee appointed by the
Board, which shall be comprised of not less than two members of the Board, each
of whom at the time of appointment to the Committee and at all times during
service as a member of the Committee shall be both (1) a “non-employee director”
as then defined under Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any successor rule and (2) an “outside
director” as then defined in the regulations under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to: (i) select Participants after receiving the
recommendations of the management of the Company; (ii) determine the number of
Restricted Performance Shares, as described in Section 2 subject to each grant;
(iii) determine the time or times when grants are to be made or are to be
effective, including the Performance Period for each grant; (iv) determine the
terms and conditions, including the Performance Goals, subject to which grants
may be made; (v) extend the term of any grant; (vi) prescribe the form or forms
of the instruments evidencing any grants made hereunder, provided that such
forms are consistent with the Plan; (vii) adopt, amend, and rescind such rules
and regulations as, in its opinion, may be advisable for the administration of
the Plan; (viii) construe and interpret the Plan and all rules, regulations, and
instruments utilized thereunder; and (ix) make all determinations deemed
advisable or necessary for the administration of the Plan. All determinations by
the Committee shall be final and binding.
          1.3      Eligibility and Participation. Participation in the Plan
shall be limited to officers (who may also be members of the Board) and other
salaried key employees of the Company and its subsidiaries and affiliates as
identified by the Committee to participate in the Plan. Employees who are
granted awards under the Plan are referred to herein as “Participants”.
          1.4      Shares Available. The aggregate net number of shares of
Class A (non-voting) Common Stock of the Company (the “Common Stock”) which may
be paid and as to which grants of Restricted Performance Shares may be made
under the Plan (counting all grants from the Plan’s effective date) is 1,000,000
shares, subject to adjustment and substitution as set forth in Section 3. The
Company or its agent shall repurchase outstanding shares of Common Stock in
order to satisfy the Company’s obligation under the Plan to pay awards in shares
of Common Stock. If shares of Common Stock are forfeited to the Company pursuant
to the restrictions applicable to Restricted Performance Shares or are withheld
or delivered to the Company in satisfaction of a tax withholding obligation, the
shares so forfeited, withheld or delivered shall again be available for purposes
of the Plan.
          1.5      New Participants. Except as provided in this Section 1.5, an
employee who is not a Participant as of the first day of a Performance Period
shall not become a Participant for that Performance Period. New employees of the
Company or its subsidiaries and affiliates hired during a Performance Period,
and employees promoted during the Performance Period who were not eligible to
participate in the Plan at the beginning of the Performance Period,

193



--------------------------------------------------------------------------------



 



may, as determined by the Committee in its sole discretion, become a Participant
during a Performance Period and participate in the Plan for such Performance
Period on a pro-rata basis (based on the number of days in the Performance
Period that such employee is an employee who is deemed eligible to participate
in the Plan); provided, that if the new or promoted employee is a covered
employee (as such term is defined under Section 162(m) of the Code or any
successor section thereto and the regulations thereunder), then the employee
shall not be eligible to participate in the Plan unless he or she becomes a
Participant effective not later than 90 days after the beginning of the
Performance Period.
SECTION 2.   RESTRICTED PERFORMANCE SHARES
          2.1      Restricted Performance Shares. The Committee is authorized to
grant Restricted Performance Shares to Participants on the following terms and
conditions:
           (i)      Right to Payment of Shares. Restricted Performance Shares
shall represent a right to receive shares of Common Stock based on the
achievement, or the level of achievement, during a specified Performance Period
of one or more Performance Goals established by the Committee at the time of the
award.
           (ii)      Terms of Restricted Performance Shares. At the time
Restricted Performance Shares are granted, the Committee shall cause to be set
forth in the agreement covering such award or otherwise in writing (1) the
Performance Goals applicable to the award, the weighting of such goals, and the
Performance Period during which the achievement of the Performance Goals shall
be measured, (2) the number of shares of Common Stock which may be earned by the
Participant based on the achievement, or the level of achievement, of the
Performance Goals or the formula by which such amount shall be determined and
(3) such other terms and conditions applicable to the award as the Committee
may, in its discretion, determine to include therein. The terms so established
by the Committee shall be objective such that a third party having knowledge of
the relevant facts could determine whether or not any Performance Goal has been
achieved, or the extent of such achievement, and the amount, if any, which has
been earned by the Participant based on such performance.
           (iii)      Performance Goals. “Performance Goals” shall mean one or
more preestablished, objective measures of performance during a specified
“Performance Period”, selected by the Committee in its discretion. Performance
Goals may be based upon one or more of the following objective performance
measures and expressed in either, or a combination of, absolute or relative
values: (i) adjusted combined ratio of property and casualty insurance
operations of Erie Insurance Group, (ii) growth in direct written premiums of
Erie Insurance Group, (iii) the statutory or GAAP combined ratio, loss ratio,
expense ratio or dividend ratio of the property and casualty insurance
operations of the Erie Insurance Group, (iv) net income (including net income
before or after taxes and net income before interest, taxes, depreciation and
amortization), net income per share and net income per share growth rate,
(v) operating revenue, net premiums written or net premiums earned,
(vi) operating expenses, cost of management operations or underwriting expenses,
(vii) cash flow, (viii) return on capital, shareholders’ equity, assets or
investments, (ix) stock price, (x) market share or (xi) gross margins.
Performance measures may be based on the performance of the Erie Insurance
Group, the Company or a subsidiary or subsidiaries or affiliate of the Company,
a division, department, business unit or other portion thereof, a product line
or products, or any combination the foregoing and/or upon a comparison of such
performance with the performance of a peer group of corporations or other
measure selected or defined by the Committee at the time of making the award of
Restricted Performance Shares. The Committee may in its discretion also
determine to use other objective performance measures as Performance Goals.
           (iv)      Committee Certification. Following completion of the
applicable Performance Period, and prior to any payment of shares of Common
Stock to the Participant for Restricted Performance Shares, the Committee shall
determine, in accordance with the terms of the Restricted Performance Shares,
and certify in writing whether the applicable Performance Goal or Goals were
achieved, or the level of such achievement, and the number of shares, if any,
earned by the Participant based upon such performance. For this purpose,
approved minutes of the meeting of the Committee at which certification is made
shall be sufficient to satisfy the requirement of a written certification.

194



--------------------------------------------------------------------------------



 



           (v)      Maximum Individual Payments. The maximum number of shares of
Common Stock which may be earned under the Plan by any single Participant during
any one calendar year shall be limited to 250,000 shares. The limitation in the
preceding sentence shall be interpreted and applied in a manner consistent with
Section 162(m) of the Code.
           (vi)      Termination of Employment.

  (a)   Death, Disability or Normal or Early Retirement. If a Participant ceases
to be an employee of the Company, its subsidiaries and affiliates prior to the
end of a Performance Period by reason of death, disability (meaning total and
permanent disability within the meaning of Section 22(e)(3) of the Code) or
Normal or Early Retirement (as defined below), the Participant may receive all
or such portion of his or her award as may be determined by the Committee in its
sole discretion to have been earned by the Participant; provided that the
Participant shall not receive less than the total number of shares of Common
Stock earned pursuant to such Restricted Performance Shares held by such
Participant based upon performance during the reduced Performance Period which
is deemed to end, for the purposes of paragraphs (iv), (vi), and (vii) of this
Section 2.1, on the last day of the calendar year in which such termination of
employment occurs. For the purposes of this Plan, “Normal Retirement” means
cessation of employment upon or after attainment of age 65, and “Early
Retirement” means cessation of employment upon or after attainment of age 55 and
completion of 15 years of Credited Service (as defined under the Erie Insurance
Group Retirement Plan for Employees).   (b)   Other Terminations. If a
Participant ceases to be an employee of the Company, its subsidiaries and
affiliates prior to the end of a Performance Period for any reason other than
death, disability or Normal or Early Retirement as described in subsection (a),
above, the Participant may receive all or such portion of his or her award as
may be determined by the Committee in its sole discretion; provided, that a
Participant who is terminated for cause (as defined in such employee’s
employment agreement with the Company or its subsidiary or affiliate, if no such
agreement exists, as defined by the Committee) shall not be entitled to receive
payment of any award for any Performance Period.

           (vii)      Payment. The Company shall pay to the Participant the
number of shares of Common Stock earned pursuant to an award of Restricted
Performance Shares held by the Participant for a Performance Period in the first
calendar year beginning after the end of that Performance Period, as promptly as
reasonably practicable following the Committee’s determination and certification
as set forth in Section 2.1(iv) (the “Payment Date”).
           (viii)      Delayed Payment Date For Specified Employee. If, pursuant
to Section 2.1(vi)(a), the Performance Period for a Participant’s award is
reduced so that the Payment Date for the Participant’s award would occur in a
calendar year earlier than the year in which it would have occurred had the
Performance Period not been reduced, then the Payment Date for the award may not
be earlier than the date that is six months after the Participant’s separation
from service (or, if earlier, the Participant’s death). “Specified employee”
means, with respect to the relevant 12-month period beginning on an April 1 and
during which the Company remains publicly traded, a Participant who was a “key
employee” within the meaning of Section 416(i) of the Code, without regard to
Section 416(i)(5), at any time during the calendar year preceding the applicable
April 1. For the purpose of determining whether a Participant is a specified
employee, the compensation to be used is “Test Compensation” as defined in the
Erie Insurance Group Employee Savings Plan.
SECTION 3.   ADJUSTMENT PROVISIONS
          3.1      Adjustments Generally. If a dividend or other distribution
shall be declared upon the Common Stock payable in shares of Common Stock, the
number of shares of Common Stock then subject to any outstanding Restricted
Performance Shares, the number of shares of Common Stock which may be issued
under the Plan but not then subject to outstanding Restricted Performance Shares
and the maximum number of shares as to which

195



--------------------------------------------------------------------------------



 



Restricted Performance Shares may be granted and as to which shares may be
awarded under Sections 1.4 and 2.1(v), shall be adjusted by adding thereto the
number of shares of Common Stock which would have been distributable thereon if
such shares had been outstanding on the date fixed for determining the
shareholders entitled to receive such stock dividend or distribution.
          3.2      Recapitalizations, Mergers, Etc. If the outstanding shares of
Common Stock shall be changed into or exchangeable for a different number or
kind of shares of stock or other securities of the Company or another
corporation, or cash or other property, whether through reorganization,
reclassification, recapitalization, stock split-up, combination of shares,
merger or consolidation, then there shall be substituted for each share of
Common Stock subject to any then outstanding Restricted Performance Share, and
for each share of Common Stock which may be issued under the Plan but which is
not then subject to any outstanding Restricted Performance Share, the number and
kind of shares of stock or other securities (and in the case of outstanding
Restricted Performance Share, the cash or other property) into which each
outstanding share of the Common Stock shall be so changed or for which each such
share shall be exchangeable.
          3.3      Spin-Offs, Liquidations, Etc. If the outstanding shares of
the Common Stock shall be changed in value by reason of any spin-off, split-off
or split-up, or dividend in partial liquidation, dividend in property other than
cash, or extraordinary distribution to shareholders of the Common Stock, the
Committee shall make any adjustments to any then outstanding Restricted
Performance Share which it determines are equitably required to prevent dilution
or enlargement of the rights of awardees which would otherwise result from any
such transaction.
          3.4      No Fractional Shares. No adjustment or substitution provided
for in this Section 3.1 shall require the Company to pay or sell a fraction of a
share of Common Stock or other security. Accordingly, all fractional shares of
Common Stock or other securities which result from any such adjustment or
substitution shall be eliminated and not carried forward to any subsequent
adjustment or substitution.
SECTION 4.   AMENDMENTS TO AND TERMINATION OF THE PLAN
          4.1      Amendment and Termination. The Board may amend, alter,
suspend, discontinue or terminate the Plan without the consent of shareholders
or Participants, except that, without the approval of the shareholders of the
Company, no amendment, alteration, suspension, discontinuation or termination
shall be made if shareholder approval is required by any federal or state law or
regulation or by the rules of any stock exchange on which the shares may then be
listed, or if the amendment, alteration or other change materially increases the
benefits accruing to Participants, increases the number of shares available
under the Plan or modifies the requirements for participation under the Plan, or
if the Board in its discretion determines that obtaining such shareholder
approval is for any reason advisable; provided, however, that except as provided
in Section 5.15, without the consent of the Participant, no amendment,
alteration, suspension, discontinuation or termination of the Plan may
materially and adversely affect the rights of such Participant under any award
theretofore granted to him. The Committee may, consistent with the terms of the
Plan, waive any conditions or rights under, amend any terms of, or amend, alter,
suspend, discontinue or terminate, any award theretofore granted, prospectively
or retrospectively; provided, however, that except as provided in Section 5.15,
without the consent of a Participant, no amendment, alteration, suspension,
discontinuation or termination of any award may materially and adversely affect
the rights of such Participant under any award theretofore granted to him.
          4.2      Restrictions on Acceleration of Payment Date; Deferrals;
Delay of Payment to Specified Employee.
          (i)      Acceleration or Deferral. Notwithstanding any contrary
provision of Section 4.1, an action by the Board or Committee under Section 4.1
shall not accelerate or defer a Payment Date except as follows:
          (a)      An action may accelerate the payment of all or part of an
award upon the following events: the termination and liquidation of the Plan or
any other event the Commissioner of Internal Revenue may prescribe in generally
applicable guidance under the Section 409A of the Internal Revenue Code,
provided, in any case, that the terms and conditions of the acceleration would
not cause the Plan to fail to meet the requirements of Section 409A for the
deferral (until payment) of the inclusion of awards in gross income.

196



--------------------------------------------------------------------------------



 



          (b)      An action may defer a Payment Date for all or a part of an
award under the following circumstances:
          (1)      The Board or Committee reasonably anticipates that, if an
award were to be paid as scheduled, the Company’s deduction with respect to such
payment would not be permitted under Section 162(m) of the Code; provided such
scheduled payment is then made during the Participant’s first taxable year in
which the Board or Committee reasonably anticipates that the Company’s deduction
will not be barred by application of Section 162(m) of the Code.
          (2)      The Board or Committee reasonably anticipates that the
payment of an award as scheduled will violate federal securities laws or other
applicable law; provided that the scheduled payment is then made at the earliest
date on which the Board or Committee reasonably determines that making the
scheduled payment will not cause such a violation.
          (3)      Such other events or conditions as the Commissioner of
Internal Revenue may prescribe in generally applicable guidance that the Board
or Committee, in its discretion, chooses to apply under the Plan; provided,
however, that a Participant shall have no direct or indirect election as to the
application of such events or conditions to his or her individual circumstances,
and further provided, in any case under this paragraph (b), that the terms and
conditions of the deferral would not cause the Plan to fail to meet the
requirements of Section 409A for the deferral (until payment) of the inclusion
of awards in gross income.
                   (ii)      Delay of Payment to Specified Employee. If an award
is payable to a Participant on account of separation from service (within the
meaning of Section 409A of the Code), and the Participant is a specified
employee (as defined in Section 2.1(viii)), the payment may not be made before
the date that is six months after the Participant’s separation from service (or,
if earlier, the Participant’s death).
SECTION 5.   MISCELLANEOUS
          5.1      Designation of Beneficiary. A Participant may designate, in a
writing delivered to the Company before his death, a person or persons to
receive, in the event of his death, any rights to which he would be entitled
under the Plan. Such designation may be made, revoked or changed by the
Participant at any time before the earlier of death or receipt of any unpaid
amounts, but such designation of beneficiary will not be effective and supersede
all prior designations until it is received and acknowledged by the Committee or
its delegate. If the Committee has any doubt as to the proper beneficiary to
receive payments hereunder, the Committee shall have the right to withhold such
payments until the matter is finally adjudicated. However, any payment made in
good faith shall fully discharge the Committee, the Company, its subsidiaries,
affiliates and the Board from all further obligations with respect to that
payment.
          5.2      No Right to Employment. Nothing contained in the Plan or any
award agreement shall confer, and no grant of an award shall be construed as
conferring, upon any Participant any right to continue in the employ of the
Company, its subsidiaries or affiliates or to interfere in any way with the
right of the Company to terminate his employment at any time or increase or
decrease his compensation from the rate in existence at the time of granting of
an award.
          5.3      Nontransferability. A Participant’s rights under the Plan,
including the right to any shares payable, may not be assigned, pledged, or
otherwise transferred except, in the event of a Participant’s death, to his
designated beneficiary or, in the absence of such a designation, by will or the
laws of descent and distribution.
          5.4      Relationship to Other Benefits. No payment under the Plan
shall be taken into account in determining any benefits under any retirement,
group insurance, or other employee benefit plan of the Company. The Plan shall
not preclude the shareholders of the Company, the Board or any committee
thereof, or the Company from authorizing or approving other employee benefit
plans or forms or incentive compensation, nor shall it limit or prevent the
continued operation of other incentive compensation plans or other employee
benefit plans of the Company or the participation in any such plans by
Participants in the Plan.

197



--------------------------------------------------------------------------------



 



          5.5      Withholding. To the extent required by applicable Federal,
state, local or foreign law, the Participant or his successor shall make
arrangements satisfactory to the Company, in its discretion, for the
satisfaction of any withholding tax obligations that arise in connection with an
award. The Company shall not be required to pay any shares of Common Stock or
other payment under the Plan until such obligations are satisfied. The Company
is authorized to withhold from any award granted or any payment due under the
Plan, including from a distribution of shares of Common Stock, amounts of
withholding taxes due with respect to an award, or any payment thereunder, and
to take such other action as the Committee may deem necessary or advisable to
enable the Company and Participants to satisfy obligations for the payment of
such taxes. This authority shall include authority to withhold or receive
previously owned shares to satisfy such tax withholding obligations, provided
that shares withheld or delivered to satisfy such obligations in excess of the
minimum required statutory withholding rate must have been held for at least six
months to the extent that the Committee so requires.
          5.6      Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an award, nothing contained in the Plan or any award agreement shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Plan to deliver shares pursuant to any award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan.
          5.7      Award Agreements. An award shall be evidenced by a written
agreement entered into between the Company or a participating entity and the
Participant, setting forth the terms of such award granted to the Participant
under this Plan. To the extent an award agreement, whether issued before 2009 or
after 2008, conflicts with the terms of this Plan as restated, the terms of this
Plan shall supersede the terms of the award agreement.
          5.8      Expenses. The expenses of administering the Plan shall be
borne by the Company.
          5.9      Indemnification. Service on the Committee shall constitute
service as a member of the Board so that members of the Committee shall be
entitled to indemnification and reimbursement as directors of the Company
pursuant to its Articles of Incorporation, By-Laws, or resolutions of its Board
or shareholders.
          5.10      Tax Litigation. The Company shall have the right to contest,
at its expense, any tax ruling or decision, administrative or judicial, on any
issue that is related to the Plan and that the Company believes to be important
to Participants in the Plan and to conduct any such contest or any litigation
arising therefrom to a final decision.
          5.11      No Right to Awards; No Shareholder Rights. No Participant or
employee shall have any claim to be granted any award under the Plan, and there
is no obligation for uniformity of treatment of Participants and employees. No
award shall confer on any Participant any of the rights of a shareholder of the
Company unless and until shares of Common Stock are in fact paid to such
Participant in connection with such award.
          5.12      No Fractional Shares. No fractional shares of Common Stock
shall be paid or delivered pursuant to the Plan or any award. In the event that
any award would result in the issuance of a fractional share of Common Stock,
the fractional share shall be rounded up to the next whole share.
          5.13      Governing Law and Construction. The validity,
interpretation, construction and effect of the Plan and any rules and
regulations relating to the Plan shall be governed by the laws of the
Commonwealth of Pennsylvania (without regard to the conflicts of laws thereof).
The provisions of the Plan and award agreements shall be construed and
administered in accordance with the requirements of Section 409A of the Code to
prevent the inclusion of awards in gross income before the time of payment. As
used in Section 2.1(vi), the terms “termination of employment” and “ceases to be
an employee” shall be construed to refer to a separation from service within the
meaning of Section 409A of the Code. Titles of Sections of the Plan are for
convenience of reference only and are not to be taken into account when
construing and interpreting the provisions of the Plan. Capitalized terms shall
have the meanings ascribed to them herein unless the context expressly otherwise
requires.
          5.14      Severability. If any provision of the Plan or any award is
or becomes or is deemed invalid, illegal or unenforceable in any jurisdiction,
or would disqualify the Plan or any award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
award, it shall be deleted and the remainder of the Plan or award shall remain
in full force and effect; provided, however, that, unless otherwise determined
by the Committee, the provision shall not be construed or

198



--------------------------------------------------------------------------------



 



deemed amended or deleted with respect to any Participant whose rights and
obligations under the Plan are not subject to the law of such jurisdiction or
the law deemed applicable by the Committee.
          5.15      Certain Restrictions Under Rule 16b-3. Upon the
effectiveness of any amendment to Rule 16b-3, this Plan and any award agreement
for an outstanding award held by a Participant then subject to Section 16 of the
Exchange Act shall be deemed to be amended, without further action on the part
of the Committee, the Board or the Participant, to the extent necessary for
awards under the Plan or such award agreement to qualify for the exemption
provided by Rule 16b-3, as so amended, except to the extent any such amendment
requires shareholder approval.
          5.16      Registration and Listing Compliance. No award shall be paid
and no shares or other securities shall be distributed with respect to any award
in a transaction subject to the registration requirements of the Securities Act
of 1933, as amended, or any state securities law and no award shall confer upon
any Participant rights to such payment or distribution, until such laws shall
have been complied with in all material respects. If such compliance requires a
delay in a Payment Date, payment shall be made on the earliest date on which
such laws have been complied with in all material respects. Before the Payment
Date of an award and the distribution of any shares or other securities subject
to a listing requirement under any listing agreement between the Company and any
national securities exchange, the contractual obligations of the Company shall
have been complied with in all material respects. Except to the extent required
by the terms of an award agreement or another contract between the Company and
the Participant, neither the grant of any award nor anything else contained
herein shall obligate the Company to take any action to comply with any
requirements of any such securities laws or contractual obligations relating to
the registration (or exemption therefrom) or listing of any shares or other
securities.
          5.17      Stock Certificates. All certificates for shares delivered
under the terms of the Plan shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under federal or state
securities laws, rules and regulations thereunder, and the rules of any national
securities exchange or automated quotation system on which shares of Common
Stock are listed or quoted. The Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions or any other restrictions or limitations that may be applicable to
shares. In addition, during any period in which awards or shares are subject to
restrictions or limitations under the terms of the Plan or any award agreement,
or during any period during which delivery or receipt of an award or shares has
been deferred by the Committee or a Participant, the Committee may require any
Participant to enter into an agreement providing that certificates representing
shares payable or paid pursuant to an award shall remain in the physical custody
of the Company or such other person as the Committee may designate.
SECTION 6.   EFFECTIVE DATE AND TERM OF THE PLAN
          6.1      Effective Date. This document is an amendment and restatement
of the Plan. The original Plan was approved by shareholders of the Company in
2004, with an effective date of March 2, 2004. This amendment and restatement
shall be effective January 1, 2009. The Plan as restated will remain in effect
until amended or terminated by the Board, provided that no Restricted
Performance Shares may be awarded subsequent to the 2009 Annual Meeting of
shareholders of the Company, absent additional shareholder approval after 2008.
*     *      *
          IN WITNESS WHEREOF, the Board of Directors of the Company has caused
this document to be executed this 31st day of December, 2008.

                  ERIE INDEMNITY COMPANY    
 
           
 
  by    /s/ James J. Tanous
 
       James J. Tanous    
 
             Executive Vice President,    
 
                 Secretary and General Counsel    

199